Exhibit 10.39

 

THIRD MODIFICATION TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

This Third Modification to Amended and Restated Loan and Security Agreement (the
“Modification”) is entered into as of June 30, 2003, by and between Broadvision,
Inc., a Delaware corporation (the “Borrower”) and Silicon Valley Bank, a
California-chartered bank (“Bank”).

 

1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS. 
Among other indebtedness which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to that certain Amended and Restated Loan and Security
Agreement dated as of March 31, 2002 as amended by that certain Modification to
Amended and Restated Loan and Security Agreement dated as of February 28, 2003,
and that certain Second Modification to Amended and Restated Loan and Security
Agreement dated as of even date herewith (as may be further amended from time to
time, the “Loan Agreement”).  The Loan Agreement provides for, among other
things, a Committed Revolving Line in the principal amount of Twenty-Seven
Million Two Hundred Fifty Thousand Dollars ($27,250,000). Capitalized terms used
but not otherwise defined herein shall have the respective meanings accorded to
them in the Loan Agreement; provided that hereinafter all indebtedness owing by
Borrower to Bank under the Loan Agreement shall be referred to as the
“Indebtedness.”

 

2.                                       DESCRIPTION OF COLLATERAL AND
GUARANTIES.  Repayment of the Indebtedness is secured by the Collateral as
described in the Loan Agreement and herein.  Hereinafter, all documents securing
repayment of the Indebtedness, together with all other documents evidencing or
securing the Indebtedness, shall be referred to as the “Existing Loan
Documents.”

 

3.                                       DESCRIPTION OF CHANGE IN TERMS OF
EXISTING LOAN DOCUMENTS.

 

3.1                                 Financial Covenants.  Section 6.7(b) of the
Loan Agreement is hereby amended to read in full as follows:

 

(b)  Until all Obligations are paid in full, Borrower shall maintain minimum
quarterly net income (calculated in accordance with GAAP but excluding charges
related to the impairment of Goodwill and Intangibles and any non-cash portion
of restructuring charges) for each of Borrower’s fiscal quarters as follows: (i)
<$500,000> for the fiscal quarter ending June 30, 2003; and (ii) $1.00 for each
fiscal quarter thereafter.

 

3.2                                 Amended Exhibit C.  Exhibit C of the Loan
Agreement is hereby amended to read in full as attached hereto as Attachment
No. 1.

 

4.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
in Section 3 hereof.

 

5.                                       NO DEFENSES OF BORROWER.  Borrower
agrees that, as of the date hereof, it has no defenses against the obligations
to pay any amounts of the Indebtedness.

 

6.                                       CONTINUING VALIDITY.  Borrower
understands and agrees that in modifying the Existing Loan Documents, Bank is
relying upon Borrower’s representations, warranties and agreements, all as set
forth in the Existing Loan Documents.  Except as expressly modified pursuant to
this Third Modification, the terms of the Existing Loan Documents remain
unchanged and in full force and effect, and hereafter the Existing Loan
Documents shall include the terms of this Third Modification as if set forth
therein in full.  Bank’s agreement to modifications to the Existing Loan
Documents pursuant to this Third Modification shall in no way obligate Bank to
make any future modifications to the Existing Loan Documents.  Nothing in this
Third Modification shall constitute a satisfaction of the Indebtedness or any
portion thereof.  It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing, and no maker, endorser or guarantor will
be released by virtue of this Third Modification.  The terms of this paragraph
apply not only to this Third Modification, but also to all subsequent loan
modification agreements.

 

--------------------------------------------------------------------------------


 

7.                                       CONDITION PRECEDENT TO EFFECTIVENESS. 
Before this Third Modification, and Bank’s and Borrower’s respective rights and
obligations hereunder, shall be effective Borrower shall have paid to Bank all
Bank Expenses incurred by Bank in connection with its entering into this Third
Modification.

 

IN WITNESS WHEREOF, each of the parties hereto has caused its duly authorized
representative to execute and deliver this Third Modification as of the date
first set forth above.

 

BORROWER:

BANK:

 

 

BROADVISION, INC.,

SILICON VALLEY BANK,

a Delaware corporation

a California-chartered bank

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT NO. 1

 

REVISED FORM OF

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

TO:

 

SILICON VALLEY BANK

FROM:

 

BROADVISION, INC.

DATED:

 

                                      

 

The undersigned authorized officer of Broadvision, Inc. (“Borrower”) certifies
that under the terms and conditions of the Amended and Restated Loan and
Security Agreement dated as of March 31, 2002 between Borrower and Bank (as
amended from time to time, the “Agreement”), (i) Borrower is in complete
compliance for the period ending on the date first set forth above with all
required covenants except as noted below and (ii) all representations and
warranties in the Agreement are true and correct in all material respects on
this date.  Attached are the required documents supporting the certification. 
The Officer certifies that these are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) consistently applied from one period to
the next except as explained in an accompanying letter or footnotes.  The
Officer acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

 

Required

 

 

 

Complies

 

 

 

 

 

 

 

 

 

1.  Interim financial statements + CC

 

Quarterly within 45 days

 

 

 

Yes

 

No

2.  Annual audited financial statements + CC

 

Within 120 days of FYE

 

 

 

Yes

 

No

3.  Schedule of A/R + A/P Agings

 

Quarterly within 45 days

 

 

 

Yes

 

No

4.  Deferred Revenue Schedule

 

Quarterly within 45 days

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

Financial Covenants

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

1.  Minimum unrestricted balance sheet cash

 

(i)             $55,000,000 through 9/30/03

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

(ii)          $50,000,000 through 12/31/03

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

(iii)       $45,000,000 thereafter

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

2.  Minimum Net Income

 

(i)             <$500,000> for quarter ending 6/30/03

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

(ii)          $1.00 for each quarter thereafter

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

Deposit Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Deposits with Bank and its Affiliates

 

An amount equal to at least $40,000,000 of Borrower’s Unrestricted Cash, net of
all borrowings under the Agreement

 

 

 

Yes

 

No

 

--------------------------------------------------------------------------------


 

Have there been updates to Borrower’s intellectual property?

 

 

Yes

No

 

Comments Regarding Exceptions:  See Attached.

BANK USE ONLY

 

Received by:

 

 

AUTHORIZED SIGNER

Sincerely,

Date:

 

 

 

Broadvision, Inc.,

Verified:

 

a Delaware corporation

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

SIGNATURE

 

 

 

 

Compliance Status:

Yes

No

TITLE

 

 

 

 

 

 

 

DATE

 

 

 

 

 

--------------------------------------------------------------------------------